By the Court, Johnson, J.
The decision in Gould v. Chapin and others, (20 N. 7. Rep. 259,) is entirely decisive of - this case. In that case the Court of Appeals overruled the decision of this court, and held the carrier liable until the goods had been actually delivered to the next carrier. The goods in that case had been held for a number of days for the next carrier, who had been repeatedly requested to come and take them) by the defendant. This case, upon the facts, is by no means so strong for the carrier as that. Here the goods were called for on the'day of their arrival at Dunkirk, by the carrier, Who was to transport them from that place to the place of :their destination, and the freight and charges *109paid. The defendant, owing to other engagements of its agent, was not ready to make the delivery when called for; and it was mutually agreed, for the convenience of both, as I understand the case, that the goods should remain and be delivered the' next morning, as it was then nearly time for closing the storehouse in the evening. In such a case the liability of the carrier clearly continues, within all the cases in this state.
[Monroe General Term,
June 4, 1866.
The judgment must be affirmed.
Welles, E. Darwin Smith and Johnson, Justices,]